E. Darwin Smith, J.
Upon the issues presented "in the pleadings, and the mass of evidence taken upon ¡this trial, the first question presented for my decision, ■.relates to the power of the court in equity, to give the ¡relief demanded in the cotnplaint.
The mode of determining the title of a party to an office, prior to the Code, was by quo warranto, or by information in the nature of a quo warranto; and these •proceedings could only be instituted and prosecuted to effect in the courts of law.
Section 428 of the Code declares that the writ of scire facias, the writ of quo warranto, and proceedings by information in the nature of quo warranto, are abolished, and that the remedies heretofore obtainable in those forms may be obtained by civil actions, under the provisions of that chapter.
Section 432 of the same chapter, provides that an action may be brought by the attorney-general, in the name of ..the People, upon his own information, or upon ■the complaint of any private parties against the parties *275offending,—“Where any person shall usurp, intrude into, or unlawfully hold or exercise any public office, civil or military, or any franchise within this State, or any office in a corporation created by the authority of this State and section 440 of the same chapter, is as follows: “ Where several persons claim to be entitled to the same office or franchise, one action may be brought against all such persons in order to try their respective rights to such office or franchise.”
These sections of the Code clearly authorize the institution of this action in the name of the People. Such action must be commenced and prosecuted like other civil actions, and is to be governed, in respect to the pleadings and proceedings by the same rules (People v. Cook, 8 N. Y. [4 Seld.], 67; People v. Clarke, 11 Barb., 337).
The Code (§ 142), requires that the complaint in all •actions shall contain a plain and concise statement of the facts constituting the cause of action. The complaint in this case conforms to this rule, and asks appropriate relief. . The relief demanded consists in, and the nature of the case requires, the exercise of the equitable power of the court. In conformity with the prayer of the complaint, an injunction has been issued, and a a eceiver has been appointed, which are the usual and appropriate instrumentalities of a court of equity.
The action is therefore properly brought. The subject matter of the controversy is clearly within the ju»risdiction of the court, and the only point of any practical consequence, in this connection, relates to the mode of trial.
Issues of fact upon quo warranto, issues of fact upon the relation of a party claiming an office, upon informat on, when the party proceeded against was in the possession of the offices, before the Code, and usually since, have been tried by a jury upon the issues made by the pleadings. The chapter of the Code, in respect to actions in place of scire facias, quo warranto, and of 'in-formations in the nature of quo warranto, has been eu*276acted and incorporated into the Code, since its original enactment in 1848, and no express provisions are made in said chapter, or elsewhere, that I have been able to find, providing for the trial of such actions. . Section 253 of the Code provides that issues of fact in an action for the recovery of money only, or of specific real or per; sonal property, or for a divorce from the marriage contract on the ground of adultery, must be tried by a jury, unless a jury is waived ; and section 254 provides that every other issue is triable by the court, which may, however, order the whole issue, or any specific question of fact involved therein, to be tried by a jury.
The issues of fact, therefore, formed in this action, were, in the first instance, and are, triable by the court; but the two most important and leading issues might have been submitted to a jury, and if an application had in due time been made for that purpose, it would most probably have been granted, and the court thus have been relieved of the unpleasant burden and responsibility of passing upon the facts of the case. But no application or suggestion of that kind was made to the court, until the cause had proceeded to trial, and the attorney-general had opened the case, read the pleadings, and rested,—when, the parties and counsel being on both sides present, and not unprepared for trial, and a large number of witnesses also being in attendance, I held that the application came too late, and that the trial must proceed. It remains, therefore, for me to pass upon the issues made by the pleadings, as with other cases tried by the court.
Before proceeding to discuss the evidence applicable to the leading issues in the action, I will state such preliminary facts as I deem fully established by the.evidence, and undisputed.
The Albany & Susquehanna Railroad is a corporation, organized in 1851, under the general Railroad Act of 1850, with a capital originally of one million four hundred thousand dollars, divided into fourteen thousand shares, of one hundred dollars each, and subsequently. *277increased, by special act of the legislature, to four million dollars, and entitled, under the fifth section of the general act, to thirteen directors, to be. chosen annually by a majority of the votes of the stockholders, voting at such election, in such manner as may be prescribed in the by-laws of the corporation.
The by-laws provide that the annual election of directors should be held on the first Tuesday of September, 1852, and on the same day in each year thereafter, at such place as might be prescribed by a resolution of the directors the preceding year, the polls to be open at twelve o’clock, at noon, and to continue open until one o’ clock, in the afternoon — that no transfer of stock should be made for thirty days next previous to the annual election of directors, and on the day of election the secretary should present to the inspectors of election the transfer books, and an alphabetical list of the names of stockholders entitled to vote at such elections, and the number of shares held by each ; and that at the election in 1862, and at each succeeding election, three persons, who are stockholders, shall be chosen by the persons entitled to vote for directors, as inspectors of the next succeeding election.
It was also duly proved that a public notice of the holding of the annual election for thirteen directors of said corporation was duly published for more than thirty days before said election—the first publication being on August 3, 1869 ; and that said notice stated, that such election would be held at the office of the company, Nó 262 Broadway, in the city of Albany, on Tuesday, September 7, 1869—that the poll would open at twelve o’clock, noon, and continue open for one hour thereafter, ¿nd that the transfer books would be closed on August 7, and re-opened on- September 8.
At the stockholders’ meeting, convened in pursuance to this notice, it also appears that the inspectors of election chosen at the annual election in 1868, to conduct the election for 1869, did not qualify and act, having been restrained from so doing by injunction, and that, as *278the proper resource of the stockholders in that exigency, both classes of stockholders, desiring to contest such election, proceeded to choose inspectors for such election. It is not disputed that such was the right of the stockholders so appearing (vide Matter of Wheeler, 2 Abb. Pr. N. S, 361).
Upon the evidence on the merits, it appears that on the day and at the place fixed for such election, the stockholders of said railroad company appeared in large numbers, and chose two sets of inspectors, and held two independent elections in the same room, both proceeding at the same time, and that in proper form each set of inspectors certified to the election of a board of thirteen directors, at each poll, one class of whom I will call, for greater distinction, the Ramsey board, headed by J. Pierpont Morgan, and one the Fisk board, headed by Charles Courter and Walter S. Church—that each of these classes of men organized after such election as a board of directors of said corporation, and claimed to be lawfully elected, and to possess the right to exercise and control the franchises and property of said corporation.
The chief issues for my decision arise upon these facts, and the evidence relates to these conflicting claims, and I will proceed tó discuss them in the order in which they were tried.
First. Was the election of the board, called the the Ramsey board of directors, valid and legal, or otherwise ?
The evidence, I think, clearly establishes, that the inspectors ■—• Snow, Eddy and Harder—who held this election, were chosen at a meeting of the stockholders, held in the hall of the company’s office.or building, organized soon, and, I think, from ten to fifteen minutes after twelve o’clock, at noon ; that they took the oath of oifice prescribed by the statute regulating elections by incorporated companies—1 Rev. Stat., 604, §7, tit. 4, cli. 18, part 1,—and immediately proceeded to open the polls and receive votes from the stockholders present offering the *279same, and received the votes of persons so voting, in person and by proxy, upon ten thousand seven hundred and forty-two shares of the stock of such corporation, all of which votes were given for the said class of directors, headed by the said J. Pierpont Morgan, and that they held such poll open until about half past one o’clock of the same day, and then canvassed the votes, and made and executed in proper form a certificate of election, certifying in form and effect that the said class of thirteen persons, headed by J. Pierpont Morgan, were duly elected directors of said company, and that each one of them received ten thousand seven hundred and forty-two votes for such office, and all the votes cast at such election.
So far as the form of the proceedings upon this election is concerned, 1 do not see why it was not in all respects regular and valid. The inspectors took the proper oath, and proceeded in the regular and usual way to hold said election. The treasurer presented to them an alphabetical list of the names of the stockholders entitled to vote at such election, comprising the names of all the'.stockholders whose names appeared upon the ledger and transfer books, on the previous August 7, or whose stock, scrip, power of attorney, or assignment for transfer, had been presented to the treasurer for transfer before that day. No votes were received, except from persons or their proxies, who appeared by such list of stockholders to have been stockholders on the said August 7, and their names were carefully marked and checked upon such list as their ballots were received. It is true, that every vote so received was challenged by some person appearing and claiming to have a proxy entitling him to vote at such election, but not by any stockholder or person holding a proxy, who did in fact vote or offer to vote at such election. The person so making the respective challenges did also demand to see the books or the transfer book of the company, at the time of making such challenges. These challenges were disregarded so far as the *280same related to the production of the books, but reference in respect to the right to vote in each case was made to the said list of stockholders, so provided by the treasurer.. The party making these challenges was not entitled to a production of the books.
The challenges were doubtless made in pursuance of the by-law number 2, of the company, above set forth, which must have been adopted prior to 1852, for the bylaw section number one, provides for an election to be held on the first Tuesday in September, 1852, and the printed book of by-laws, a copy of which has been furnished to me, appears to have been printed in 1853.
After that period the general railroad act was amended, in 1854. Section five of the amended act, provided, “ that at every election of directors, the books and papers of such company shall be exhibited to the meeting, if a majority of the stockholders present shall require it.” This provision applies to .the election of directors of all railroad companies, organized under the general law.
But if this by-law were in force it would be simply directory, and the omission to comply with it, and the disregard of the challenge, would not invalidate the elections, if otherwise valid. It would doubtless cast upon the parties claming under it the burden of showing that the persons voting at such election, and so challenged, were, or appeared by the transfer books on the 7th of August, previous, to be actually stockholders in said company, and for the number of shares so voted.
This was done on the trial, by the production of the books, and the production of the ballots then deposited and preserved, and the proxies presented to the inspectors, and .delivered to them at the time of such election. From the books and list of stockholders so voting, the ballots deposited, and the proxies so delivered and produced, it appears that the persons who voted at that election, in person or by proxy, were actual and lawful stockholders of said company at the time, and were *281legally entitled to vote at snch election, with possibly an exception in respect to one or more of snch voters, which, if there were no opposing votes, cannot affect the validity of the election, if it were in other respects lawfully held by said inspectors.
The fact that the poll of said election was not open until after twelve o’clock, and was held open until after one o’clock, does not affect the validity of the election. It would not have been lawful to open snch election before twelve o’clock, for that was the time fixed in the notice, and no one was bound to be present before that time; but after the election was begun, it was not improper for the inspectors to keep it open as long, within a reasonable discretion, as was necessary to receive the votes of all the stockholders present, ready and offering to vote (Vide 19 Wend., 147, in the Matter of the Long Island Railway Company).
The objection, that the meeting of stockholders, held in the hall of said office or building, was called to order by Henry Smith, who was not a stockholder, is not tenable. He held a proxy given him and others to vote for one town, and besides he was requested by Ramsey, the president, to call such meeting to order, and to act for him. This request was sufficient authority for him' to act in the place of Ramsey, who wras then held in custody upon an arrest by the sheriff of Albany, in an adjoining room. The call was recognized by a large number of stockholders then present. Hendrick, who acted as chairman, was a stockholder, and he was chosen by the affirmative votes of many stockholders present, no one objecting. The vote put by him on the election of the inspectors was fairly and properly put, and the inspectors duly elected by stockholders, in such meeting, but few, if any, voting in the negative. The inspectors immediately entered upon the discharge of their duty, and many stockholders recognized them as lawful inspectors, and proceeded to vote at the poll opened by them. If nothing else appeared, this election so held by them would unquestionably be valid, and *282the persons voted for as directors, declared by them to have been duly elected, would be the legal directors of said corporation, if the meeting of stockholders at which they were so elected inspectors, was a lawful meeting. And there is no ground for its impeachment presented in the evidence, or seriously urged at the trial, except that a prior meeting of stockholders had been duly held in the directors’ room of said building, on the same day, over which Walter S. Church presided, at which another set of inspectors had been duly elected, who had opened a prior poll, and held another election, at which other directors were duly elected ; and this brings me to the consideration of the second leading and important issue in the cause.
Second. Was the election held by Hamilton Harris and others, acting as inspectors, and at which it is claimed that Charles Courier, Walter S. Church, and others, were elected directors, a legal and valid election ?
The fact is undisputed and indisputable that a stockholders’ meeting was held in what is called the directors’ room of said company, by a portion of the stockholders . of the corporation, prior to the meeting so held in the hall of said building, over which James Hendrick presided ; that Walter S. Church was chairman of such meeting, and J. R. Herrick, secretary ; that Hamilton Harris, Joseph Bush, and James Oliver were elected inspectors, that such inspectors immediately proceeded to the room called the treasurer’s room in said building, assigned for the purpose of the election, and opened a poll, and proceeded to receive such votes of stockholders as were offered, and continued open said poll until one o’clock, P. M., when they closed the same, canvassed the votes, and declared Walter S. Church, and the twelve other persons named, and voted for, with said ticket, duly elected directors of said corporation. It is also clearly established and undisputed that this stockholders’ meeting was called to order, and organized, about fifteen minutes before twelve o’clock, and that the said in*283spectors chosen at such meeting, proceeded to the treasurers’ room to open the said poll, and took possession of the polling place, and declared that they came there to act as inspectors, at about five or six minutes before twelve o’clock, and that about twelve o’clock, Colonel North, who moved the organization of such stockholders’meeting, • moved a re-organization of that meeting, and that said inspectors be reappointed and proceed with said election. Upon the question whether the said inspectors actually received any votes before twelve o’clock, there is a conflict in the evidence.
The organization of this stockholders’ meeting befor e twelve o’clock, was obviously a surprise upon many of the stockholders entitled to attend and take part in such meeting.
The notice for the election fixed the time at twelve o’clock, at noon, and there was no notice given or published of a stockholders’ meeting for any other time, or for any other meeting of stockholders, except such as was involved in a notice of the election.
There was nothing in such notice to apprize the stockholders that there was any occasion for their assembling before twelve o’clock, or that any other business was to be transacted except that of the election. So far, therefore, as this meeting and its acts are concerned, including the appointment of inspectors, I think there can be no doubt that there was surprise and fraud upon many of the stockholders, and, as against such stockholders as did not participate in such meeting, the same was irregular and void. All acts done by portions of the corporators which bear the appearance of trick, secresy or fraud, will be held invalid (Wilcox on Corp., 51). Surprise and fraud upon part of the electors is ground for avoiding an election. This principle is asserted in many cases (Rex v. Gaborian 11 East, 77; Grant on Corp., 204 ; People v. Peck, 11 Wend., 611; Matter of Pioneer Paper Co., 36 How. Pr., 108).
But it is claimed that the re-organization of the meeting at twelve o’clock cured this irregularity. This *284would doubtless be so if the new organization were a full, fair and open re-organization like a new meeting, and attended with no circumstances of deception or unfairness. If the meeting held before twelve o' clock had been entirely abandoned in all respects,—and it had been announced that it was so abandoned,—and the reasons for a stockho’ders’ meeting had there been fully stated anew, and a new organization then had as of an original meeting, I should have no doubt that such new meeting would be a regular and valid one. But I think this rule will hardly apply in this case. The inspectors had gone to the treasurer’s room and proclaimed themselves inspectors, and had opened the polls, and had proceeded to act as inspectors. They were not recalled. They did hot abandon their places or positions, and return to the meeting for a new lease of power,1 or renounce their claim to be inspectors, but kept their places, assuming to be inspectors, and claiming the right to receive votes, if they did not actually receive any, before the moment of twelve o’ clock arrived.
The resolutions passed at the re-organized meeting were not new resolutions prepared at the moment, but were resolutions previously prepared, and on their face assume the existence and continuance of an organized meeting, and the previous appointment of inspectors. The resolutions of the new meeting are as follows :
“Resolved, That this meeting proceed with the annual election of directors and inspectors, with Walter S. Church, as chairman, and Jonathan Herrick, as secretary.”
And next:
“ Resolved, That the annual election of the directors and inspectors proceed, with Messrs. Harris, Bush, and Oliver, as inspectors in the place of Messrs. Hand, Lath7 rop, and Haskell, ineligible and removed.”
It seems to me that, if the case depended upon this point, I should be bound to hold that the re-organized meeting was in fact and in legal effect but a continuance *285of the first meeting. The first meeting did not break up. The chairman and secretary retained their seats at the table, with their friendly stockholders, where they sat at the first meeting, and there was no abandonment of the room, or relinquishment of its pre-occupation by those who held the first meeting, and no formal organization of a new meeting, in the ordinary way.
It appears that there was a discrepancy between the time kept at the company’s ticket office and in the treasuier’s room, and the time of the watches of those in the stockholders’ meeting, in which Mr. .Church preside 1, and at the election held by Hamilton Harris and his associate inspectors. This difference in time, I think, accounts for much of the discrepancy in the testimony of the witnesses in respect to the order of time of particular transactions during the day.
The Fisk party sent a young man, by the name of Wilbur, in the morning of the election, at about eight o’clock, to the observatory building, accompanied by Joseph Bush; to get the true observatory time; he returned and reported the time by his watch, as set by some man at the observatory building, and most of the parties, including Harris, North, Sherman, and others, set their watches with his, and regarded such as the true time.
Harris testified, that at “ four minutes before twelve by the clock in the treasurer’s room, and at precisely twelve by my watch, as I had set it from the time given me by Creorge Wilbur, we proceeded to an opening in the desk where stools had previously been arranged— three high stools—and took our station there upon the stools. I proclaimed, in substance, that we had been appointed inspectors at a stockholders’ meeting, held in the director’s room, and formally opened the polls. I placed my own hat on the counter, in front of me, to receive ballots, and the moment I had got through making the proclamation of opening the polls, Mr. Fuller stepped up on the other side of the desk, took out a package of papers and opened them, consisting of cer*286tificates of stock and a certified copy of an order appointing him receiver.”
These papers, Mr. Harris says, he took and examined, and as Judge Allen protested against the proceedings, he retained them until twelve o’clock precisely, by the clock in the treasurer’s room, when, he said, we took the ballots—two ballots, one for one thousand three hundred shares, and one for one thousand two hundred shares—and deposited them in the hat.
Latkrop testifies, that he was in the room, and that Harris took the first vote five minutes before twelve y that he looked at his watch and the clock at the time, and it was four minutes to twelve when Harris took his seat; and that he and Haskell both noticed it at the time, and spoke of it.
Van Alstine, book-keeper in the treasurer’s ojfice, says the first action there was by Hamilton Harris, who announced that he and the two others had been elected inspectors at a stockholders’ meeting,—that that was about five minutes before twelve. He commenced to receive votes about four minutes before twelve, and before the protest of Judge Allen. Col. North had the same time with Harris. He testified, that he took it from Bush and Wilbur. He moved the organization and re-organization in the directors’ room. He testifies, that after the organization, the first thing that took place he marked particularly, was that “ I noticed my watch, I consulted it, and when it was one minute past twelve o’clock I moved two resolutions,” which are the resolutions passed on the re-organization. Shearman testified, that he compared his watch with Bush and with Field, and one or two other gentlemen, and that Col. North’s time agreed with his. And in respect to the re-organization he said, he “came into the director’s room from the treasurer’s room about a minute before twelve, and tapped Col. North on the shoulder, and said, “It is one minute of twelve. Keep your watch open and be sure to offer these resolutions (the second set above mentioned), at a little after twelve, and not be*287fore, and in order to make sure, wait a few seconds after twelve, "but not more than fifteen seconds.” He made some reply, and I again repeated almost exactly what I have said to impress it upon him. He took his paper in one hand and his watch in the other, and we again compared time, and about thirty or forty seconds to twelve I started bank for the other room. And this coincides with the testimony of S. C. Hutchins. He sat at the table to report the proceedings until after the second organization. He testified, that about three minutes before twelve o’clock by his watch, some one remarked to Col. North that it was about time for him to offer his resolutions, and he did so (the second series of resolutions), that Col. Church put the motion, and immediately it was carried, and that after the resolution was carried he said he heard the brewery bell, strike twelve o’ clock, and his watch agreed with that clock.
It is thus, I think, quite evident, that the re-organization was moved at least three minutes before twelve o’clock, by the time in the treasurer’s and ticket offices of the company, which I think was more to be relied on as the true time in the city of Albany at that point of time, than the time reported by Wilbur, as the observatory time, by his watch, set by a man he did not know, and by a clock he did not see, which might be done mistakenly, and possibly deceitfully—for it appears, that it required a change of most of the watches of the party, whose movements were regulated by the time so reported. If it were important or essential to the decision of the case, I should be inclined to hold that the time of the clock in the offices of the company, which regulated the running of the trains, and was, as Yan Alstine testified, regulated daily by telegraphic communication with the observatory clock, should be held to be the true and proper time, to regulate the proceedings of the stockholders at their corporate meetings, and should be considered as affording the true test for the determination of the actual time at the period in question, for the purpose of said election.
*288But the legality of this meeting, in its fii st organization, and its re-organization, and of the election held, under its authority, was denied and contested on the trial and argument, in connection with these questions, chiefly upon the ground that it was part of a scheme or conspiracy through the form of an election, for a minority of the stockholders of said corporation to obtain the control of said railroad by James Fisk, Jr., Jay Gould, and others acting in concert with them, and in fraud of the just rights of the stockholders holding a majority of the stock of said company. It clearly appeared that from dissatisfaction on the part of some members of the board of directors with Mr. Ramsey, or other cause, early in the summer, in conjunction with Messrs. Fisk and Gould (Mr. Harris testified he was retained by Mr. Gould as counsel in the matter, in June)—efforts began, by the purchase of stock, to prepare for a change in the directors in the railroad company at the coming election to be held in September, and these efforts continued up to the 7th of August, the day for closing the transfer books.
This proceeding was entirely legitimate, proper and lawful. It is the law of joint stock corporations that a majority of the stockholders in interest shall control in the election of its officers, and in its management.
Besides, these efforts in the purchase of stock, to get the control of the road at the ensuing election, proof was given at this trial to show that resort was had to various judicial proceedings, with the preconcerted design and intent to prevent an honest and fair election, by excluding votes that could not be controlled by the Fisk and Gould interest, and to hinder and prevent a free and true expression of the wishes, of the other stockholders at such election, in respect to the future management and control of the said road.
It appears that up to the time of the commencement of this action, twenty-two different suits had been commenced and instituted by the different parties interested in this controversy. With those suits and proceedings I *289have nothing to do in this connection, except as they preceded, related to, or were designed to affect, influence or control, the election held on the 7th of September.
The first of the suits of this description was commenced by Joseph Bush, on or before the 3rd of August, against David Groesbeck, Samuel Sloan, Samuel C. Thompson, Ossian D. Ashley, C. II. Dabney, J. P. Morgan, and G. H. Morgan, Goodwin and Walter H. Burns. The complaint alleged that three thousand shares of the stock of said company had been illegally issued by Mr. Ramsey to said parties, in the month of December, 1868, and prayed that said stock be declared unauthorized and void, and be given up to be cancelled, and the holders thereof be restrained by injunction from parting with, assigning, or in any way incumbering the said shares of stock by them' respectively held, and that a receiver of said shares be appointed. In this suit an ex-parte order was made in this court al a special term, held in Few York on the 14th of August, appointing William J. A. Fuller receiver of said three thousand shares of stock. The parties above named were required to deliver the said shares to the said receiver, upon demand, and the said receiver was directed to take imm< - diate possession thereof.
Upon the facts stated in the complaint in this action,. I do not see why this injunction was not properly issued. The facts, which existed and now appear, that said three thousand shares were issued by the express-authority of the board of directors, upon valid contracts; for the benefit of the corporation, and was all valid stock owned by the corporation, acquired by forfeiture-for the non-payment of calls made upon the subscriptions, were either unknown to, or were' purposely suppressed by the plaintiff.
But the order for the appointment of a receiver ex-parte must have been granted incautiously, and upon some mistaken oral representation or statement of the facts of the case, as it was in clear conflict with the law *290and settled practice of this court. In Verplanck v. Mercantile Insurance Company (2 Paige, 450), Chancellor Walworth states the rule as follows: “ By the settled practice of this court, in ordinary suits, a receiver cannot be apppointed ex-parte before the defendant has had an opportunity to be heard in relation to his rights, except in those cases where he is out of the jurisdiction of the court, and cannot be found, or where, for some reasons, it becomes absolutely necessary for the court to interfere before there is time to give notice to the opposite party to .prevent the destruction or loss of property.” The same rule is re-asserted by the chancellor in Sandford v. Sinclair (8 Paige, 374) ; and in Gibson v. Martin (Id., 481), and is asserted in numerous cases, among which are Field v. Ripley (20 How. Pr., 26) ; McCarthy v. Peake (9 Abb. Pr., 166), and Dowling v. Hudson (14 Beavan).
In the case of Verplanck v. Mercantile Insurance Company (supra), the chancellor also said that “in .every case where the court is asked to deprive the defendant of the possession of his property without a bearing, or an opportunity to oppose the application,. the particular facts and circumstances which render such a summary proceeding proper, should be set forth in the bill or petition on which such application is founded.”
In this case no facts are stated in the complaint calling for the immediate appointment of a receiver. . It was not stated that the defendants were irresponsible, ■ or that there was any danger of loss from the transfer of. the stock, and upon the facts appearing on the trial such allegations could not have been truly made, for the said defendants are rich men, and generally of abundant responsibility to account for the stock, if they had violated the injunction and transferred the scrip, and the plaintiff had not, and did not pretend to have any title to the said stock, or lien upon it, and had simply the rights of a -stockholder of said company, if all the 1 allegations in his .complaint were true, to have judgment *291that the said scrip and stock be cancelled and surrenered.
But the facts clearly show that these three thousand shares of stock were all valid stock. It was issued by the company, as before stated, by the authority of the board of directors, and composed part of an amount of forfeited slock owned by the corporation.
By the forfeiture, the stock became the absolute property of the corporation, and might be sold at its value, and a proper stock certificate given therefor without any re-subscription (Otter v. Brevoort Petroleum Company, 50 Barb., 247 and 255 ; State Bank of Ohio v. Fox, 3 Blatchf., 433 , City Bank of Columbus v. Bruce, 17 N. Y., 512 ; Small v. Herkimer Manufacturing Co., 2 N. Y. [2 Comst.], 337).
As this stock was thus clearly valid stock in' the hands of the defendants enjoined in that suit, and the order for the appointment of receiver was not warranted by the facts, the prompt steps of the receiver in getting possession of this scrip, as he did from G-roesbeck, of nine hundred shares, by taking with him a sheriff’s officer when he made the demand, and explaining the nature of a writ of assistance, intimating, in effect, that he or the officer had such writ, connected with the fact that he was at Albany, on the said September 7, and voted on said three thousand shares at the Harris poll, without any other title to the said stock, or any transfer to him, on the books, or of the scrip, would seem to warrant the inference, that that suit was instituted for the fraudulent purpose not only of getting possession of this scrip, and preventing the owners of it from voting upon it, against the interest of the Pisk party, at the election, but also with the intent actually to vote upon it as valid stock in opposition to the wishes of its owners, and in aid of the objects and interests of Mr. Fisk and his associates, in carrying the election of his set of directors.
The next fraudulent proceedings, which seem directed to affect the election, are the suits of David Wilbur, in one of which an injunction was issued, restraining *292the defendant, Ramsey, from acting as president of said railroad company, which suit was followed by another suit, on the next day, August 6, in which Azro Chase was plaintiff, and the corporation and others defendants, in which .an injunction was issued, and James Fisk, Jr., and Charles Courier, upon an ex-parte application, were appointed receivers of said railroad.
In pursuance of such appointment, it appears that the said James Fisk Jr., and Charles Courier immediately applied to the persons in possession of the office of the said railroad company, in Albany, and demanded to be let into possession of said railroad as such receivers, and upon being refused such possession, attempted to take such possession by force from persons claiming to be in possession of such office and railroad, under the authority of Robert H. Pruyn, who also had been appointed a receiver of said corporation, in a suit instituted in Albany county, wherein John W. Van Valkenburgh was plaintiff, and claimed to be in possession of its property as such receiver, under an order made by one of the justices of this court, of the third judicial district.
The appointment of Fisk and Courier, as receivers of the said railroad and its property and franchises, is obnoxious to the same objection made in the appointment of Fuller as receiver, in the suit of Bush v. Grvoesbeck ; and following the suits above mentioned, it seems to me, must have been applied for and procured—as it was ex-parte—in order to affect the election, by giving Messrs. Fisk & Courier the advantage of the immediate possession of the said road, and the control of its affairs, its books, papers and property.
The next judicial proceeding, which it is claimed on the argument, was designed to affect the election, was the suit of Stanton Courier against the corporation and others, including Hand, Lathrop and Haskell, elected inspectors in the year 1868, for the year 1869. In this suit an injunction was issued restraining the said inspectors from acting as such at said election, on the *293ground that they were not stockholders of the corporation.
The summons in this suit is dated, New York, September 2, 1869. The venue in the action was laid in the county of Broome, in the sixth judicial district, and the injunction was granted by a justice of this court, of the first judicial district, doubtless without knowing or having his attention called to the fact, that the place of trial of said action was in another district. The prayer of the complainant was. among other things, relating to other defendants, that the said Hand, Lathrop and Haskell be restrained from acting as inspectors, or from receiving or counting any votes at said election, or at any election of officers of said company, and contained no other prayer for relief as against the said Hand, Haskell and Lathrop.
The by-laws, which required the inspectors to be stockholders of the company, had fallen into disuse, and had been disregarded, by the continued election from year to year by the stockholders, of persons not stockholders, for inspectors. The same persons had been chosen for the three previous successive years as inspectors, without dissent or objection, and I much doubt whether said by-law was ever of any force or validity, and whether the directors could thus restrict the choice of inspectors. Clearly their election was not void. The election of an unqualified person to a corporate office is merely voidable, and not void (Kidd on Corp., 9 ; Crawford v. Powell, 2 Burr., 1013 ; Rex v. Bridge, 1 Maule & S., 76).
It seems to me quite clear that this injunction was improvidently granted, and that the officers of a corporation cannot be thus summarily removed from office by a court of equity. But it was doubtless the duty of the said inspectors, to obey the injunction, as they did. No allegation or suggestion is made in the complaint that the said Hand, Haskell and Lathrop, except that they were not stockholders, were not competent and proper persons to act as inspectors. The injunction appeared to *294have been signed by the judge who granted it on the 6th of September. The use that was made of this injunction is, I think, the more serious ground of objection to it. If it had been procured and served a day or two at least before the time fixed for the election, it could have done no particular injury, nor created any special surprise to affect the election. It was in the possession of one of the at orneys and counsel acting for Mr. Fisk, on the evening of the 6th of September. It was talked about in the meeting held the'same evening at the Delavan House, by Mr. Fisk and his friends, and one of the resolutions drawn up for adoption at the stockholders’ meeting to be held the next day, stated that the inspectors had been Enjoined, and the whole scheme of operations of Fisk and his party, for the next day, and the necessity for a stockholders’ meeting, depended upon that fact, and the service of that injunction at the proper time, and pre-supposed such service. Mr. Shearman, the chief attorney for Mr. Fisk in this contioversy, and the one who apparently chiefly directed the operations and movements of the Fisk party at the stockholders’ meeting, and at the election afterwards, testified in respect to such service, and his movements in connection therewith, as follows :
“ I set out for the offices of the Albany and Susquehanna railroad, in a carriage. At about twenty minutes past eleven, in the morning of that day, on my way there, I saw two inspectors of election, whose names I knew then, but cannot now recall, and I saw a gentleman serve them with a paper which I .had given to him, and which included an injunction against their serving as inspectors on that day.”
And he further said, that he then went immediately to the office, and when he got into the directors’ rooms, it was about half past eleven.
The procuring and keeping back this injunction, and serving it at the time and in the manner stated, was an obvious and designed surprise upon the great body of stockholders of the corporation. . They had no reason *295to expect that said inspectors would be enjoined, and therefore bad no occasion to assemble promptly to provide for the exigency created by their removal or declination to act, by the choice of new inspectors, in a stockholders’ meeting.
It cannot be considered otherwise than a scheme contrived and devised to take an unfair and improper advantage of the stockholders, not in the interest of Mr. Fisk, in respect to the conduct of the said election.
It was suggested on the argument that a primary reason for objection to these inspectors, and procuring of said injunction was, that the chairman of the board of inspectoi's, Mr. Hand, was one of the counsel for Mr. Ramsey.
Apparently this was a good objection, for it is quite important that inspectors of such elections, where there is controversy and contest, should be impartial and disinterested men, for they act, in part judicially, as well as ministerially. But if it were a valid objection to Mr. Hand, that he was counsel for Mr. Ramsey, I do not see why it was not equally a valid objection to Mr. Harris, who was a leading and most active counsel for Messrs. Fisk & Gould in this matter. And Mr. Bush—another inspector, chosen to act with Mr. Harris—too, was deeply interes! ed in the contest on the same side, being plaintiff in the suit instituted to procure the appointment of Mr. Fuller, receiver of the three thousand shares of stock held by Groesbeck and others.
The next judicial proceeding designed to operate upon the election, as claimed by counsel on the trial, was the commencement of a suit, in the name of the railroad company, against Joseph H. Ramsey, Henry Smith and William L. M. Phelps, in which action an order for their arrest was obtained; bailable in the sum of twenty-five thousand dollars.
By whose authority this suit was commenced, does not distinctly appear. It was, however, commenced by the same attorneys who had commenced all the previous suits for the parties acting in concert with, or in further*296anee of, the interests of Mr. Fisk. The order for their arrest was obtained on September 6, and taken to Albany the same afternoon.
The complaint was produced and proved on the trial, but by some mistake was not left with me, but I understand that the cause of action for which this order of arrest was granted, was, that the defendants were charged with taking, and carrying away from the office of the company, certain books of the corpcyation. These books certainly belonged in the office of the company, and their removal could not be justified, except upon the just apprehension, on the part of the officers of the company, that they were not safe in the office, and were liable to be seized and taken away by force or fraud, and without right. They were, in fact, removed with the knowledge and assent of the president and treasurer of the company, and upon the advice of their counsel, on the evening of August 5,—the night before the attempt was made, by Fisk and Courier, to take possession of the said office by force, as receivers.
On the morning of August 6, it appears that Robert H. Pruyn was put in possession of the office of said railroad, as receiver, and thereafter, until the appointment by the governor of Robert L. Banks, on the 13th of the same month, as executive and financial agent, to take charge of the road and operate the same, as such receiver, had the lawful custody of the books and papers of said corporation, and it appears that he was acting in concert and sympathy with Mr. Ramsey and the said officer and persons who took away the said books, and that Phelps, the treasurer retained under him, had access to the books, and made entries in the same from time to time, under the direction or authority of said Pruyn.
The appointment of Mr. Banks as executive and financial agent, upon the request and stipulation signed by the parties and delivered to the governor, gave him the right to the possession and control of the said books, and virtually superseded both receivers. *297So that when this suit was commenced, neither of these receivers were entitled to the custody of the said books, or to bring any suit for their conversion or their nondelivery to the agents of the governor.
The books were, in fact, returned to the office, on the night of September 6, and put under the control of Mr. Banks, so that when the suit was actually commenced by the service of the summons and complaint, they were in the actual custody of the plaintiff, if the agents of the governor properly represented the corporation. Fisk and Courier had clearly no right to bring the action, as between them and Pruyn, who had been previously put in possession of -the offices, under the order and authority of this court.
Except for the appointment of Mr. Banks as agent of the governor, the custody and control of these books, with all the other property of the corporation, had been assumed by this court and committed to its receiver, Mr. Pruyn, and the authority of Fisk and Courier was in abeyance, at least, until the court, upon a proper application to it, in the third district, had. vacated the appointment of Pruyn, and directed the surrender of his trust and the transfer of the property of the corporation to Fisk and Courier. Fisk and Courier, therefore, had no right to institute this suit in the name of the Albany & Susquehanna Railroad Company, and the order of arrest was unauthorized.
But assuming it to be otherwise, the order to hold to bail in the sum of twenty-five thousand dollars was most extraordinary and exorbitant, and must have been procured to be used, as it was used, on the day of election, in aid of the fraudulent purposes of Mr. Fisk and Ms associates. It was delivered to the sheriff of Albany at about nine o’clock, in the forenoon, of September 7, with instructions to do his duty, and it seems that he deemed it his duty to serve such order of arrest in person, arid, as he says, at about fifteen minutes before twelve o’clock; just about the time the stockholders’ meeting, held in the directors’ room, was called to order *298"by Colonel North. It also appears from the testimony of Mr. Ramsey, that he was detained and held in custody about half an hour before he could get released by the execution and acceptance of a satisfactory bail bond. The arrest of Mr. Ramsey and his counsel, Smith, and the treasurer, just at this juncture, could not have occurred under the circumstances without particular design.
The sheriff testified, that he knew that the election pending was to take place at twelve oclock ; that Mr. Ramsey was prominently interested in that election ; that Mr. -Smith was prominently interested as counsel in the matter, and that all the defendants were well known citizens and residents of Albany.
This order of arrest, thus procured and thus executed, could have no other object or purpose on the part of those who instigated and directed it, than to hinder and embarrass Mr. Ramsey and his friends among the stockholders, and prevent them from participating in the stockholders’ meeting, and possibly in the election.
Some difficulty was found, as it appears, in getting bail, and if it had not chanced that able and responsible bail had been soon obtained from persons in attendance upon the election, the defendants probably would have been unable to take any part in the election.
I come to the remaining branch of the evidence, tending to establish the fraudulent combination and conspiracy, imputed to Mr. Fisk and his associates, in respect to the stockholders’ meeting, held in the directors’ room. I mean the pre-occupation of said room, before the time fixed for the election, and by persons not stockholders of said company.
Mr.'Herrick, the vice-president, of the company, testifies that the superficial area of the room, called the directors’ room, deducting for table and desk, is three hundred and nine square feet, and that, estimating three square feet for a man, the said room would hold one hundred and three men. This estimate does not exclude *299chairs, and it appears that a number were seated in chairs. It clearly appears, that this room began to be filled, preparatory to this meeting, at about half-past eleven o’clock.
Mr. Harris testified, that he went to the office of the railroad company, at about half-past eleven, accompanied by Mr. James Fisk Jr., Judge Parker, and Mr. Field ; that they arrived there soon after half past eleven, and went immediately to the directors’ room, which they found about half full of men ; that he rec-. ognized many persons in the room at the time they entered, and then came others he did not know.
Mr. Church testified, that he arrived at the room about twenty-one minutes before twelve o’clock; that he went directly to the directors’ room, and found it partially filled with people, among them some of our lawyers and inhabitants, and other parties residing on the line of the railroad, and parties connected with the road, and named twenty-eight persons, then present, whom he then recognized.
It also appeared from the testimony of this witness, that a meeting was held at the Delavan House, the evening previous (September 6), composed of Mr. Fisk, Mr. Field, Mr. Harris, Mr. Herrick, Leonard, Sherman, and two or three other old directors of the Susquehanna road ; that the subject of a stockholders’ meeting to be held the next day was discussed, and who should be inspectors and officers of said meeting was talked about, and it was understood they should meet at the directors’ room the next day, at half-past eleven.
It clearly appears, that after the arrival of Mr. Fisk and his counsel and friends among the stockholders, the room rapidly filled, and that, when the meeting was called to order by Col. North, at about fifteen minutes before twelve, it was quite full, and by twelve o’ clock it was densely packed. And I think it is clearly established that of the persons so filling and occupying said room from fifty to sixty at least were imported, came or were brought there upon the employment of James *300Fisk, Jr., or his agents, from the city of New York, who were not stockholders in said company ; many of whom were of a rough, low class of men, such as in common parlance would doubtless be classed among the roughs and fighting men of that city, These men came together in a railroad car, and arrived in Albany early on the morning of the 7tli, and were fed and controlled, and taken to the said room, under the lead of men confessedly acting in the employ of Mr. Fisk, and many of them furnished with proxies, that they might vote, as the counsel for Mr. Fit-k avowed on the trial, at all viva voce votes that might be .taken in the meeting.
The testimony of Mr. Hendricks seems to me to give a fa;r representation of the actual condition of things in this room, at an 1 before the time of the meeting there held. He testified, that he arrived at the said office about half-past eleven o’clock—that he went first to .the directors’ room—that it was then full, in the eastern part overflowing. I had, he said, great difficulty in getting to the front. He was asked—by what class of persons ? And answered “they were strangers to me, and the hardest set of men I ever saw in my life. I should think seven-eighths of them were of that character. The room was very full. I think any sensible number of m n could not be crowded into the room in addit'on to the number there.” Of these men, it appears, forty-four or forty-five were fed in the restaurant, kept at the Union Depot, in the northern part of the city, immediately on their arrival at Albany from New York, and their breakfasts paid for by some of the agents of Mr. Fisk. These men were then taken to another restaurant near by, kept by Joseph Clinton, to be furnished with proxies. He describes them as follows; “They were common laboring men—some of them dressed roughly, and some, better. There were men in shirt sleeves, some with blue shirts and overalls. Some had their coats under their arms, and some had no coats.”
Orange Stevens, a witness, called in behalf of the Fisk side of the controversy, testified that he was a pas*301senger conductor on the Erie railroad ; that he came up from New York on the same train with these men—that he gave about twenty of them proxies, in a restaurant, near the depot of the Susquehanna railroad.
Another witness, Pollard, came from New York with these men, and gave some of them proxies, in the office of the railroad, and some in the restaurant. Saw them march into the room, under the charge of four different persons, each having charge of a set or file of five or six of the men, and said the room was half full when they went in.
The whole evidence upon this point, I think, fully establishes, that this room, at and about twelve o’clock, was so fully packed with this description of men, with conductors on the Erie road, and other agents and retainers, employees of Mr. Fisk, or persons under his control, and acting in his interest, together with others persons, comprising stockholders friendly to Mr. Fisk, and others acting in concert with him, as utterly to exclude a large portion of the stockholders attending and entitled to take part in a stockholders’ meeting, at that hour, from access to said room, and preclude them from an open, free, and fair, and safe participation in the proceedings of such a meeting.
The importation and crowding into a small room of such a class of men as I have described, and furnishing them with- proxies, that they might participate in the proceedings of such meeting, and in the election after-wards, was a gross perversion and abuse of the right to vote by proxy, and a clear infringement of the rights of the bona fide stockholders of the company—tending, if such proceedings are countenanced and allowed by the courts, to convert corporation meetings into places of disorder, lawlessness and riot; and it is doubtless due, considering the temper of the parties, to the vigilance of the Albany police, that this meeting did not end wilh violence and bloodshed.
Upon the whole evidence upon this branch of the case, I think 1 am bound to find, as matter of fact, that *302there was a preconceived scheme, combination, or conspiracy, to carry the election of directors, appointed to be held at the time and place aforesaid, by thé use and abuse of legal process and proceedings, and by efforts and contrivances to prevent a fair election of inspectors at a stockholders’ meeting, made necessary by the injunction against the inspectors elected in 1868, procured, used, and served, as above stated, with the concurring pre-occupation of the room where such meeting was to be held, with such number of persons as utterly precluded a free and fair meeting for such purpose.
And I am accordingly bound to find, as matter of fact and of law, that the election held by Hamilton Harris, Joseph Bush, and James Oliver, acting as inspectors, was therefore irregular, fraudulent, and void.
There is still another subject for consideration in respect to this election. It was held in distinct violation and disregard of two injunctions, issued out of thip court, and duly served upon the said inspectors. One injunction was issued in the suit of David Groesbeck and others against Jay Gould, James Fisk, Jr., and ' others.
This injunction required the defendants, Hand, Lathrop, and Haskell, inspectors of elections, their successors, substitutes, and all and every other person who might in any way be appointed or selected' to serve as inspector of elections, or to hold any election for directors of the Albany & Susquehanna railroal company, absolutely to desist and refrain, until the further order of the court, at any election, on the 7th day of September, 1869, or any subsequent, day, whenever the plaintiff and the other owners of three thousand shares of said company, should be enjoined or forbidden to vote upon the same, by any injunction, or order, or judgment, or process of any court; and they were also forbidden to receive any vote, or vote on the part of the defendants, Jay Gould, James ~FHk, Jr., Charles Courier, Jacob Leonard, Samuel North, Azro Chase, David Wilbur, Alonzo Evarts, Jonathan Her*303rick, Joseph Bush, Hamilton Harris and James Oliver, in person or by proxy, or as the proxy or substitute in any wise of any other person, unless the plaintiff and the other holders of said three thousand shares of stock, and of every portion thereof, should first have an opportunity to vote upon all of the said shares by them held respectively. This injunction was served upon Mr. Harris and his associate inspectors, before they had received any vote, and was immediately disregarded and disobeyed in letter and intent by them by receiving the vote of W. J. A. Fuller, who voted as receiver of the very stock upon which the plaintiffs in said action were restrained from voting. The other injunction was granted in a suit in which Minard Harder was plaintiff, wherein and whereby the said inspectors were commanded to desist and refrain from holding any election of directors, or from receiving and counting and canvassing any votes thereof. This injunction, as well as the one directed to Hand, Haskell and Lathrop, and the one forbidding Joseph H. Ramsey from acting as president of said railroad company, I think, were entirely void. I do not think a court of equity has any power to restrain a public officer, or an officer duly elected or appointed by a corporation from performing the general, ordinary and proper duties of such office. It may restrain him from doing some particular wrong or injury affecting private rights, and it may suspend or remove a director or trustee of a private corporation upon due cause being shown, and due notice given, for any gross violation of duty or corruption in office, but it cannot remove him by injunction without notice or without a hearing. But the first mentioned injunction issued or granted in the suit of David Gfroesbeck and others, has been sanctioned in form and substance by the district court of the United States, in the case of Brown v. Pacific Mail Steamship Company (5 Blatchf., 525), and, I should think, was modeled after the injunction issued in that case. It was, I think, a valid injunction, and as such it was the duty of the inspectors .to whom it was *304addressed to obey it. The writ of injunction is doubtless liable to abuse, and is unquestionably often granted incautiously, but while a court with equity powers exists in this State, the process of injunction is an invaluable, an indispensable instrument in its hands to enable it to discharge its proper duties, and to prevent wrongs and injustice, and it must be maintained i i its integrity, and obedience to it required and enforce 1.
In People v. Sturtevant (9 N. Y. [5 Seld.], 263,266), J ohnson, J., in giving the opinion of the court of appeals, said that “ the princip’e is of universal force, that .the order or judgnn nt of a court having jurisdiction is to be obeyed, no matter how clearly it may be erroneous.” It is only when it acts without authority, that its orders are regarded as nullities—they are then “not voidable, but simply void.”
This election would doubtless have been set aside on a summary application to this court—pursuant to section 5, of title 4, of chapter 18, of the Revised Statutes, part 1st,—on the ground that it was held in distinct violation of this injunction, and I think in this proceeding where the regularity of the election is in question, the fact that said elect.on was held in violation of an injunction must be considered.
As upon the grounds above stated, I have come to the conclusion, that the election of the Courier and Church set of directors, was and is not legal and valid, it follows that the priority of right depending upon the prior organization of the stockholders’ meeting over which Walter S. Church presided, is removed, and such meeting is to be regarded in law as if it never had been held ; the consequence of which, upon the views above stated, is that the stockholders’ meeting over which James Hendricks presided, was the only regular, legal and valid stockholders’ meeting, held on the said 7th of September ; and that the inspectors elected at that meeting were lawful inspectors, and the election held by *305them for directors of said corporation a legal and valid election.
The argument that Harris, Bush and Oliver, were officers de facto, and the election held by them is valid upon that ground, is untenable. There can be no such officer as an officer defacto. as against the people, in an action at the suit of the people to try the title to the office. The doctrine in respect to officers de facto, only applies to and in favor of third persons, and to protect innocent parties who have trusted to the apparent title of an officer (Exp. Willcocks, 7 Cow., 402 ; Boardman v. Halliday, 10 Paige, 228; People v. Albertson, 8 How. Pr. 363 ; Weeks v. Ellis, 2 Barb., 325).
These views would seem to make it unnecessary for me to go further in the examination of the great mass of evidence given and received in the cause. Much of it was given and received upon the assumption that I might find it necessary to order a new election, and in that event I must determine who would be entitled to vote at such election.
But as the court in this class of questions will seek, to subserve, as far as compatible with the law. of the-case, the interests of the corporation, and, for that purpose, will look to see how the interests of the majority of the stock is to be affected by its decision, I will pro- . ceed to state my views in regard to a few of the questions litigated and discussed in respect to this question.
It appears that at the Harris poll there were cast thirteen thousand four hundred votes, and at the Snow poll ten thousand seven hundred and forty-two. Transfer the three thousand shares improperly voted upon-by Fuller, from the Harris to the Snow poll, and it would give the majority to the latter poll. From the Harris vote, one thousand one hundred should also be deducted, because the vote was given by commissioners who had previously been removed from office, and their places filled by new officers.-
The certiorari brought to review the proceedings, did *306not restore the old officers, and they had no right to cast the vote of the town. Three hundred shares should also be deducted for the town of Duanesburgh, on the ground that this court, at general term, had adjudged that said town did not own any stock in said railroad corporation, and was not a stockholder.
Without going further into detail on this question, I will simply state that the subscription for the nine thousand five hundred shares by Hendrick, Hunt,, and others, I think, made them lawful stockholders in respect of such stock of the corporation. They paid the ten per cent, upon it, and cannot avoid the payment of the balance due upon such subscription. The company has had the ten per cent., and the subscription was made in ¡the regular subscription book, in the hands of the officers of the company, and created an absolute legal -obligation, to take the stock and pay for the same ■:(Black River & Utica R. R. Co. v. Clarke, 25 N. Y., 208 ;, Ogdensburgh, &c. R. R. Co. v. Wolley, 1 Keyes, 120).
The votes upon this stock would have given a great preponderance to the Ramsey set of directors on a single poll. It seems to me quite clear then, that, if there liad been a single poll, and the stockholders had voted, and theirvotes been received according to the stock ledger and •transfer books, as they stood on August 7, including all such entries and transfers of stock as the treasurer did make or was bound to make, and which he would have been directed by mandamus to make, if he had refused, the ticket headed by J. Pierpont Morgan, would have been elected by a large majority of the votes of legal and valid stock.
And if, on the contrary, the result had been otherwise, and such result had been brought about by the reception of the votes given by Fuller, and the rejection of the votes of the true -owners of that stock, and the reception and.rejection -of other stock, illegally, including the nine thousand five hundred shares subscribed for by Hendricks, Hunt-, and others, this court would have been -bound, upon summary applica ion, to set aside *307such elections (Downing v. Potts, 3 Zab., 66 ; Exp. Murphy, 7 Cow., 153 ; Matter of Chenango Mutual Ins. Co., 19 Wend., 635).
The defendant, Jonathan R. Herrick, was not lawfully removed from his office of director by the common council of Albany. At the meeting of said common council it appears that but one member of the board voted for his removal, and one member voted in the negative, and the presiding officer declared the resolution carried. This was clearly an error, and said Jonathan R. Herrick remains, and is a lawful director, of said railroad company, ior the city of Albany.
Judgment must therefore be given according to these views, adjudging that the Fisk set of directors were not duly elected, and that the Ramsey set were duly elected, and are the legal and lawful directors of said corporation, and further adjudging that the people recover costs in the action against 'the corporation, the Albany & Susquehanna Railroad Company; and that the complaint be dismissed as against the defendants, Jonathan Herrick and Walter H. Burns, without costs, and that all proceedings in the suits mentioned in the pleadings, be perpetually enjoined and restrained, and that the same be discontinued by the plaintiffs on both sides, without costs, and the receiverships of Pruyn, Courier and Fisk be vacated and set aside.
The judgment will further direct that the thirteen defendants who are hereby declared to have been duly elected directors of said corporation, headed by J. Pierepont 'Morgan, and also the defendants, David Groesbeck, Daniel T. Chamberlain, John W. Vincent, Daniel Morrell, Dewitt C. Falls, James M. Boyd, Samuel Sloan, Samuel C. Thompson, Martin Green, recover their costs of this action against the said thirteen defendants, headed by Charles Courier and Walter S. Church, whose claim to have been duly elected directors of said corporation is hereby disallowed. It will be referred to the Hon. Samuel L. Selden, of Rochester, to pass upon the accounts of the receiver, and, upon a hear-*308mg of the parties at Albany, to ascertain' and report to the court what would be a proper extra allowance in the action, and to which of the defendants it should be paid, and to settle such other matters of detail as may be necessary to carry the judgment into effect.
And it will be further ordered that the said directors, so held to be duly elected, be let into immediate possession of said railroad, and that the receiver transfer to them all the property and assets in his hands belonging to said corporation, retaining from the moneys in his hands all proper allowances for fees, expenses, and other charges, to be adjusted by said referee.
In conclusion, I regret that other duties forbid the devotion of greater time and reflection to the examination and decision of this most important cause. It came an exotic to this district where the judges are full of labor, and where the people have no interest in the controversy, except such interest as all good citizens feel in the welfare of the State, and in the maintenance of law, order and good government. It is impossible that any judge could enter upon the trial of a cause of such magnitude without a deep sense of oppression, from the weight of the great responsibility involved in its decision. Including the time consumed in its trial and required for the examination of the case, it has occupied a month of my time and diverted me from my particular local duties. My duty is now discharged, and a sense of relief arises from the fact that my decision is not necessarily conclusive upon the parties, if and I have erred in judgment or opinion, the error is not irrevisable.